DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022, for application 16/269,090 has been entered.
This Office Action is in response to the Amendment filed on 02/27/2022. In the instant amendment: Claims 1,6,8,13, and 15 have been amended and claims 1, 8 and 15 are independent claims. Claims 1, 3-8, 10-15, and 17-20 are pending. 
Response to Arguments
Applicants’ arguments with respect to amended claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 5, 8, 11, 12, 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martino et al. (“Martino,” US 20190081793, filed Sept. 12, 2018) in view of Rice (“Rice,” US 10121025, patented Nov. 6, 2018). 
Regarding claim 1, Martino discloses a computing system, comprising: 
a network interface configured to receive a request to certify a digital record via a first blockchain (Martino FIG. 9, [0209]. In some embodiments, the first instance of the chain code 942a may cause the information detailing the transaction ( e . g . , received via a first interface 920a ) to be transmitted to the blockchain services device 906 , e.g. , via the first network 904a . The blockchain services device 906 may then, for example , conduct authentication , certification , and / or cryptographic processing of the information received from the node device 902a to generate and / or define the first instance of the blockchain 944a.); 
a hardware processor configured to (Martino [0233]. According to some embodiments, the processor 1512 may be or include any type , quantity , and / or configuration of processor that is or becomes known . The processor 1512 may comprise , for example , an Intel® IXP 2800 network processor , an Intel® XEONTM Processor coupled with an Intel® E7501 chipset.)
retrieve a first hashed data value of the digital record and a blockchain transaction identifier of a second blockchain from a data block included in a second blockchain (Martino FIG. 9, [0160], [0168], [0208]-[0209]. In Chainweb, each parallel blockchain must additionally reference the headers of other chains ( peers ) at the same block height as its previous block . An example Same Chain Rule, represented in graph 400 of FIG . 4 , requires that the header of a chain and the headers of referenced peers agree on the ancestry of the header of the chain. In the case that the node device 902a is utilized to initiate a transaction such as transfer payment, for example, information detailing the transaction may be cryptographically hashed or otherwise processed to generate the first instance of the blockchain 944a. In some embodiments, the first instance of the chain code 942a may cause the information detailing the transaction ( e . g . , received via a first interface 920a ) to be transmitted to the blockchain services device 906 , e . g . , via the first network 904a .),  
retrieve a second hashed data value of the digital record from a blockchain transaction that is assigned the blockchain transaction identifier from a third blockchain which is different from the second blockchain (Martino FIGs. 10-11, [0160], [0168], [0212] - [0213]. In Chainweb, each parallel blockchain must additionally reference the headers of other chains ( peers ) at the same block height as its previous block . An example Same Chain Rule, represented in graph 400 of FIG . 4 , requires that the header of a chain and the headers of referenced peers agree on the ancestry of the header of the chain. According to some embodiments, the method 1000 may comprise storing a plurality of parallel blockchains, at 1002, and receiving a transaction message for a blockchain having a block header, at 1004. In one embodiment, the method 1000 may further comprise generating a block hash based on the block header and on Merkle roots for each peer of the blockchain.  [T]he method 1100 may comprise receiving a transaction message for a second parallel blockchain for a second action of a transaction, at 1102. According to some embodiments , the method 1100 may further comprise validating the transaction proof message by performing Merkle root proofs for at least one peer blockchain of the first parallel blockchain , at 1104.), and 
a storage configured to store the determination of the validity of the digital record in a data block included in the first blockchain (Martino FIG. 11, [0213]. According to some embodiments, the method 1100 may further comprise validating the transaction proof message by performing Merkle root proofs for at least one peer blockchain of the first parallel blockchain , at 1104 . The method 1100 may further comprise generating a new block hash for the second parallel blockchain based on at least one peer blockchain of the second parallel blockchain, at 1106, and generating a new block for the second parallel blockchain with a new block header including the new block hash , at 1108 . The method 1100 may further comprise transmitting the new block to node devices for peers of the second parallel blockchain, at 1110. ).
Martino does not explicitly disclose: determine whether a first content value stored within the digital record is confirmed based on a validation of the first hashed data value and determine whether a second content value stored within the digital record is confirmed based on the second hashed value. 



However, in an analogous art, Rice discloses a system comprising: 
determine whether a first content value stored within the digital record is confirmed based on a validation of the first hashed data value and determine whether a second content value stored within the digital record is confirmed based on the second hashed value (Rice col. 26 44-55; col. 27: 6-9. In some implementations, validation wrapper device 250 may verify that the content has not changed based on verification data included in the validation results. For example, validation results may include hash data that was generated (e.g., by validation wrapper device 250 and/or content validation node 220) by hashing the content. Validation wrapper device 250 may verify that the content has not changed by hashing the content and comparing the results to the hash data included in the validation results. In a situation where the hash data matches, the content is unlikely to have changed after the validation process was performed. In this situation, validation wrapper device 250 may obtain, from the blockchain, validation data regarding the validation of the content.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Rice with the teachings of Martino to include: determine whether a first content value stored within the digital record is confirmed based on a validation of the first hashed data value and determine whether a second content value stored within the digital record is confirmed based on the second hashed value, to provide users with a means for confirming the authenticity of contents through comparing hashes of contents at different instances.  (See Rice col. 26: 45-55.) 
Regarding claim 4, Martino and Rice disclose the system of claim 1. Martino further discloses wherein the hardware processor is further configured to control the network interface to transmit the determination of the validity of the digital record to a computer system associated with the request (Martino FIG. 13, [0229]. According to some embodiments , the method 1300 may comprise receiving a request to modify a second account on a second parallel blockchain as part of a transaction involv ing a first parallel blockchain and the second parallel block chain , the request including a transaction record of modification of a first account on the first parallel blockchain, at 1302 . According to some embodiments , the method 1300 may further comprise confirming Merkel roots for at least one peer blockchain of the first parallel blockchain based on the transaction record to validate the modification of the first account , at 1304 , and modifying the second account of the second parallel blockchain, at 1306 . The method 1300 may further comprise publishing creating a new block on the second parallel blockchain, at 1308.). 
Regarding claim 5, Martino and Rice disclose the system of claim 1. Martino further discloses wherein the second hashed data value comprises proof of performance content of an event associated with the digital record (Martino [0208], [0210]. In the case that the node device 902a is utilized to initiate a transaction such as transfer payment, for example , information detailing the transaction may be cryptographically hashed or otherwise processed to generate the first instance of the blockchain 944a . The second instance of the chain code 942b may , for example , cause information detailing a digital good ( e . g . , received via the second interface 920b ) to be transmitted to the blockchain services device 906 ( e . g . , via the second network 904b ). The blockchain services device 906 may then, for example, conduct authentication, certification , and / or cryptographic processing of the information received from the node device 902b to generate and / or define the second instance of the blockchain 944b. According to some embodiments, the second instance of the block chain 944b may be transmitted by the blockchain services device 906 to the node device 902b , e . g . , causing the second instance of the blockchain 944b to be stored in the second memory device 940b.). 
Regarding claim 8, claim 15 is directed to a method corresponding to the system of claim 1. Claim 8 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 11, claim 11 is directed to a method corresponding to the system of claim 4. Claim 11 is similar in scope to claim 4 and is therefore rejected under similar rationale. 
Regarding claim 12, claim 12 is directed to a method corresponding to the system of claim 5. Claim 12 is similar in scope to claim 5 and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is directed to a non-transitory computer readable medium corresponding to the system of claim 1. Claim 15 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 18, claim 18 is directed to a non-transitory computer readable medium corresponding to the system of claim 4. Claim 18 is similar in scope to claim 4 and is therefore rejected under similar rationale. 
Regarding claim 19, claim 19 is directed to a non-transitory computer readable medium corresponding to the system of claim 5. Claim 19 is similar in scope to claim 5 and is therefore rejected under similar rationale. 
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Martino et al. (“Martino,” US 20190081793, filed Sept. 12, 2018) in view of Rice (“Rice,” US 10121025, patented Nov. 6, 2018) and Soundararajan et al. (“Soundararajan,” US 20200034945, filed July 30, 2018).  
Regarding claim 3, Martino and Rice disclose the system of claim 1.  Martino and Rice do not explicitly disclose: wherein content of the digital record comprises one or more of a video file, an image file, and an audio file, stored in a database which is off- chain with respect to the first and second blockchains.
However, in an analogous art, Soundararajan discloses wherein content of the digital record comprises one or more of a video file, an image file, and an audio file, stored in a database which is off- chain with respect to the first and second blockchains (Soundararajan [0054]. Camera 270 may be to capture images of entities . In implementations , software for utilizing camera 270 may run in a trusted executed environment ( TEE ) and run approved versions of unmodified code validated by the TEE . In some implementations, images captured by camera 270 may be encrypted using an encryption key within the TEE . By virtue of utilizing camera 270 within a TEE, alteration of captured images and / or access of captured images by unau thorized parties may be prevented . For example, once an image is captured , the blockchain application 215 , which may also be running in a TEE , may write the picture with embedded TOTAs in to the blockchain or off - chain with reference to the blockchain . This may ensure that the image and secured representations of blockchain addresses are handled only by trusted entities , shared on the blockchain , and recorded as truth.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Soundararajan with the teachings of Martino and Rice to include: wherein content of the digital record comprises one or more of a video file, an image file, and an audio file, stored in a database which is off- chain with respect to the first and second blockchains, to provide users with a means for ensuring the integrity of an image file using secure block-chain. (See Soundararajan [0054]). 
Regarding claim 10, claim 10 is directed to a method corresponding to the system of claim 3. Claim 10 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Regarding claim 17, claim 17 is directed to a non-transitory computer readable medium corresponding to the system of claim 3. Claim 17 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Martino et al. (“Martino,” US 20190081793, filed Sept. 12, 2018) in view of Rice (“Rice,” US 10121025, patented Nov. 6, 2018) and Hudson et al. (“Hudson,” US 20200220725, filed Jan 9, 2019).  
Regarding claim 6, Martino and Rice disclose the system of claim 1.  Martino and Rice do not explicitly disclose: wherein the storage is further configured to store a first public key to decrypt the first hash data value and a second public key to decrypt the second hash data value in one or more other blocks of the first blockchains. 
However, in an analogous art, Hudson discloses a system wherein the storage is further configured to store a first public key to decrypt the first hash data value and a second public key to decrypt the second hash data value in one or more other blocks of the first blockchain (Hudson [0040]. If it is determined that the CLID is present over the blockchain 108 , the callee's telephony service provider module 216 retrieves a public key , of the plurality of public keys , associated to the CLID from the blockchain 108 . Subsequently , the authentication module 218 authenticates the caller upon verifying the signature by decrypting the hash value of the MDMF message using the public key retrieved for the CLID from the blockchain 108. It may be noted that decrypting the hash value of the MDMF message resulting a generation of a decrypted hash value. [Note that there are many MDMF messages corresponding to callers from different wireless carriers, see [0026]- [0027].].). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Hudson with the teachings of Martino and Rice to include: wherein the storage is further configured to store a first public key to decrypt the first hash data value and a second public key to decrypt the second hash data value in one or more other blocks of the first blockchain, to provide users with a means for verifying the authenticity of callers with block-chain based message verification. (See Hudson [0040]). 
Regarding claim 13, claim 13 is directed to a method corresponding to the system of claim 6. Claim 13 is similar in scope to claim 6 and is therefore rejected under similar rationale. 
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martino et al. (“Martino,” US 20190081793, filed Sept. 12, 2018) in view of Rice (“Rice,” US 10121025, patented Nov. 6, 2018) and Gulbrandsen (“Gulbrandsen,” US 20200412731, filed Mar, 8, 2018).  
Regarding claim 7, Martino and Rice disclose the system of claim 1. Martino further discloses wherein each of the first and second hashed data values comprise a hash of a component of the digital record 17 and a transaction identifier (Martino [0208]. The node device 902a may , for example , initiate distributed ledger creation be generating an initial or first instance of the blockchain 944a by executing a first instance of the chain code 942a . In the case that the node device 902a is utilized to initiate a transaction such as transfer payment , for example , information detailing the transaction may be cryptographically hashed or otherwise processed to generate the first instance of the blockchain 944a.). 
Martino and Rice do not explicitly disclose: wherein each of the first and second hashed data values comprise a hash of a component of the digital record, a respective upload identifier. 
However, in an analogous art, Gulbrandsen discloses a system wherein: wherein each of the first and second hashed data values comprise a hash of a component of the digital record, a respective upload identifier (Gulbrandsen [0056], [0064]. Every access and use of systems within the core network must comply with preset criteria at all times : the CNAP 101 can use all its possible tools 311-320 to tag , track , block and do anything else with a user terminal , network communication , connected database or other network activity. The underlying reality of e.g. a MAC , IP address and / or other technological identifier of a node is cryptographically derived , synthesized , hashed and / or attached to an identifier , so that a potential change in the physical network protocol , socket address , port number , or other underlying information of a node will be visible on the identifier ledger 150. ). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Gulbrandsen with the teachings of Martino and Rice to include: wherein each of the first and second hashed data values comprise a hash of a component of the digital record, a respective upload identifier, to provide users with a means for securely recording how a message is generated and where the message is stored on an immutable block-chain. (See Gulbrandsen [0056]). 
Regarding claim 14, claim 14 is directed to a method corresponding to the system of claim 7. Claim 14 is similar in scope to claim 7 and is therefore rejected under similar rationale. 
Regarding claim 20, claim 20 is directed to a non-transitory computer readable medium corresponding to the system of claim 7. Claim 20 is similar in scope to claim 7 and is therefore rejected under similar rationale. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961. The examiner can normally be reached on Monday to Friday, 9 AM - 6 PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on 571 270 5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD  LONG/
Examiner, Art Unit 2439


/LUU T PHAM/           Supervisory Patent Examiner, Art Unit 2439